 JOHN'S VALLEY FOODSJohn's Valley Foods, Employer-Petitioner and RetailStore Employees Union, Local No. 428, AFLCIO.Case 32-RM-28 (formerly 20-RM 2147)August 11, 1978DECISION ON REVIEWBY MEMBERS JENKINS, MURPHY, \iND TR FI SD\XIThe Regional Director for Region 32 issued a De-cision and Direction of Election on March 22. 1978,in the above-entitled proceeding in which he directedan election among a unit of the Employer's full-timeand part-time employees at its Portola Valley. Cali-fornia, retail grocery store. In directing the election.the Regional Director concluded that the Union'scurrent picketing of the Employer's store in the con-text of the background evidence manifests a presentdemand for recognition and therefore raises a ques-tion concerning representation. Thereafter. in accor-dance with Section 102.67 of the National Labor Re-lations Board's Rules and Regulations. Series 8. asamended, the Union filed a timely request for reviewof the Regional Director's Decision in which it con-tends, inter alia, that it does not seek to represent theEmployer's employees and that its picketing is infor-mational and does not evidence a present recogni-tional objective. The Employer filed an opposition tothe Union's request for review.By telegraphic order dated April 19, 1978, the Na-tional Labor Relations Board granted the request forreview and stayed the election directed herein.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including a brief on review filed by the Unionwith respect to the issues under review. and makesthe following findings:The evidence reveals that agents of the Union con-tacted John Meany, the sole proprietor of the Em-ployer, on several occasions in May 1977, prior to theopening of the store, and requested that he enter intoa contract with the Union. Each time. Meanv refusedthe Union's request. When the Employer's storeopened for business on June 15. 1977, the Unioncommenced picketing. The Employer immediatelyfiled an election petition in Case 20-RM 2147. Anelection was scheduled for July 6. 1977, but severaldays prior to that date the Union ceased picketingand filed a disclaimer of interest. The Employer's pe-tition was consequently dismissed on July 22. 1977.and the election was canceled. The Regional Direc-tor. in dismissing the petition. noted that he wouldentertain a motion to reinstate the petition should theEmplo)er he presented xwith a recognitional claimwithin 6 months of the dismissal.On or about August 8. the Union resumed picket-ing of the Employer's store using placards containingarea standards language. Itowever, according toMeany. Louis Menacho, the Union's vice president.told him that the picketing would continue until acontract was consummated.' The picketing contin-ued and on October 21. 1977. the Employer filed acharge alleging that the Union's picketing violatedSection 8(bh)(7)(C) of the Act. The Regional Directorissued a complaint based on the charge and on De-cember 16. 1977, the United States District Court forthe Northern District of California enjoined theUnion's picketing. The court's order was subsequent-ly modified on Januarx 6. 1978, to permit protectedinformational picketing.On January 16. 1978. several days prior to the ter-mination of the 6-month period imposed by the Re-gional Director. the Employer filed a motion to rein-state its election petition. The motion was granted onJanuary 18 and in late January, presumably after thepetition was reinstated, the Union once again re-sumed picketing and concurrently distributed leafletsto consumers specifically disclaiming any recogni-tional objective.: The Union's placards and leafletsdisplayed verbatim language suggested by the districtcourt and contained in its modified order. Since theissuance of the December 16 injunction (and its sub-sequent modification) the l nion's conduct has con-formed with the court's decree and since that datethere has been no communication between Employerand the Union concerning the Union's post-injunc-tive picketing)'The Regional Director acknowledges that there isno evidence the Union's conduct subsequent to theinjunction has been inconsistent with either thecourt's order or its leaflet disclaimer, and that allpicketing since the issuance of the court's injunctionhas conformed to the second proviso of Section8(b)(7)(C). Nonetheless, the Regional Director con-cluded that the Union's earlier object of immediateIhe t nlion atsserts It, o hIccIle w as neer immediate recognlllon andthat its iniitll picketing as Intended to. puhli e te the mplo,ser's allegedlNsuhstalndaird ,.agesI)uring this period this matter uas transferred from Region 20. wherethe petilion as filed, to Region 32 With respect to the unfair labor practicecomplatin issued hb Ihe Regional I)lrector, It i noted that he suhsequenllsproposed it settlement sshlh was aeprted bh the L nion. hut not the nEm-ploser Ihe maller ass referred to the Office of the (eneral ( ounsel, andwe haze been adlsed the General (Counsel has approied the proposed unl-lateral setlemneni arree icnt t that nii appeal hais been filed. and that thel niol is curreentll in (cmpliince With the agrecm enti lestimni\ reseal, the fiial coninmunilatlon between the I nion and thelimplhier I1l;\ hase ,ccurred on O ctober 28, 't77237 NLRB No. 80425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition has not been abandoned. Noting thatthe Union had ignored an earlier disclaimer, the Re-gional Director attached little weight to the Union'sleaflet disclaimer. He further determined that thecessation of picketing for approximately 1 month fol-lowing the December 16 injunction did not eradicatethe Union's earlier immediate recognitional objec-tive. We disagree with the conclusions of the Region-al Director.Although there is evidence of alleged unlawfulpreinjunctive conduct and such evidence undoubted-ly was the basis for both the Regional Director's is-suance of a complaint and the district court injunc-tion, it is equally certain that since the issuance of theinjunction the Union's picketing has been lawful andin strict compliance with the court's order and modi-fication. We believe the Regional Director, in arriv-ing at his decision, relied excessively upon theUnion's pre-injunctive conduct and failed to accordsufficient weight to the Union's privileged post-in-junctive activity.Classic informational picketing may, of course, bealso ultimately recognitional. But such activity, with-out more, does not evince a present demand for rec-ognition and if that is all there is, an employer's elec-tion petition must be dismissed.4But informationalpicketing, in conjunction with other evidence of aproscriptive nature, can establish a present recogni-tional objective.5Such evidence, however, must be4 Martino (rmnplete Home Furnishings. 145 NlRB 604 (1963).carefully evaluated because if it precedes a disavowalof representational interest, it is accorded less weightthan if it accompanies or postdates a disclaimer.6We believe the Regional Director, although prop-erly taking into consideration the complete history ofthis proceeding, improperly relied on an unsupportedpresumption that the recognitional object continuedand failed to consider sufficiently the substantial hia-tus which followed the injunctive order, as well as theavowed object of the Union's current picketing, andthe absence of contradictory or equivocal conductevincing a present demand for recognition followingthe court's order.7Accordingly, we find that there is an insufficientbasis to conclude that a present recognitional objectexists which would warrant the direction of an elec-tion. While we shall continue to evaluate the totalconduct of a union in such situations, notwithstand-ing disclaimers of representative interest, we shallalso protect the statutory right of labor organizationsto engage in lawful picketing. Accordingly, becausewe find that no question concerning representationcurrently exists. the Regional Director's decision isvacated and the petition is dismissed.Id: Rag nmoti, I S /hweitzer. In, f a Old .4ngus Restaurant, 165 NLRB675 11967)Inh lternational BHrlherlid Io Ele truia l(l -rkerv, A I L ( 10 CL(. and irsIbJal I ion l A 5, 8 rSticinlmet Flectrrcal ( ontractors Associinion. Inc.), 234NiLRB h33 (19781: (;arzett Prinring (norpans, 175 NLRB 1103 (1969).RBuldlinl, and ( -ntiru( ion Irade, ( unciil of Philadelphia and VI."ciniv,.,4tl. (1 ( 41i/molc ( )nrirultrin ('o A. 222 NLRB 1276. 1280 (1976): UnitedBrotherhoo,d ,,l ( arrpcllrr and Joiners of4 Ameriua. Local No 1245, A FL CIO(,:Ne tf ri'( Propcrrits), 229 Nl RB 236 (1977)1.426